11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                      JUDGMENT

Paul Starr and Danielle Starr,                * From the 104th District Court
                                                of Taylor County,
                                                Trial Court No. 27,442-B.

Vs. No. 11-19-00408-CV                        * October 28, 2021

Kristopher Spoon and Jessica Spoon,           * Memorandum Opinion by Trotter, J.
                                                (Panel consists of: Trotter, J.,
                                                Williams, J., and Wright, S.C.J.
                                                sitting by assignment)
                                                (Bailey, C.J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court for further proceedings. The costs incurred by reason of this appeal are taxed
against Kristopher Spoon and Jessica Spoon.